Order granting temporary injunction modified, in the exercise of discretion, in the following matters: (1) to require the filing of a bond as provided in the first directory paragraph in the amount of $10,000 within 10 days from the service of the order herein with notice of entry; (2) to eliminate subparagraph (c) from the second directory paragraph; and (3) to limit the provisions of subparagraph (b) of the second directory paragraph to the sale, transfer, assignment or other disposition of the assets or any portion thereof of defendant, the Kroder Reubel Co., Inc., for the purpose and with the effect of liquidating, terminating, or dissolving the business of such corporation or any substantial portion thereof; and the order as thus modified is in all other respects affirmed, without costs to any party. The order was unnecessarily broad, and in the light of the sums of money involved, the bond in the amount of $1,000 was inadequate. Settle order. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.